                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 LAUREL BUTTS,                                       )
                                                     )
                                Plaintiff,           )
                                                     )
                       v.                            )      Case No. 6:21-03185-CV-RK
                                                     )
 SUSAN C MARTEL, et al;                              )
                                                     )
                                Defendants.          )

                                              ORDER

       Before the Court is a motion to remand filed by Interpleader Defendants Susan C. Martel,
individually and as successor co-trustee under the trust agreement of Donald R. Butts dated June,
2013, and Judy K. Salazar, individually as successor co-trustee under the trust agreement of
Donald R. Butts dated June 28, 2013. (Doc. 18.) The deadline for filing suggestions in opposition
has passed and no opposition has been filed.

       Diversity jurisdiction under 28 U.S.C. § 1332(a) requires an amount in controversy greater
than $75,000 and complete diversity of citizenship among the litigants. Federal Rule of Civil
Procedure 12(h)(3) provides that “[w]henever it appears by suggestion of the parties or otherwise
that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.” Here,
Interpleader Defendants assert, and the Court finds, that the dismissal of Defendant/Interpleader
Plaintiff Genworth Life and Annuity Insurance Company (“Genworth”) upon the Court’s entry of
its August 24, 2021 Order granting interpleader and dismissing Genworth with prejudice from this
case destroyed diversity jurisdiction, as all remaining parties are citizens of the state of Missouri.
The Court therefore lacks subject matter jurisdiction over this case.

       Accordingly, the Court ORDERS as follows:

       (1) Interpleader Defendants’ unopposed motion to remand (Doc. 18) this case is
           GRANTED.
       (2) This case is REMANDED to the Circuit Court of Greene County, Missouri pursuant
           to 28 U.S.C. § 1447(c).



          Case 6:21-cv-03185-RK Document 22 Filed 09/09/21 Page 1 of 2
     (3) The Clerk of Court is directed to disburse the interpleader funds for this case currently
        deposited in this Court’s registry to the Greene County Circuit Clerk, at 1010 N.
        Boonville Ave, Springfield, MO, 65802, for deposit in the registry of the Greene
        County Circuit Court pending further order of that court.

     IT IS SO ORDERED.
                                           /s/ Roseann A. Ketchmark
                                           ROSEANN A. KETCHMARK, JUDGE
                                           UNITED STATES DISTRICT COURT

DATED: September 9, 2021




        Case 6:21-cv-03185-RK Document 22 Filed 09/09/21 Page 2 of 2
